EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Nathan Rieth on 05/27/2022.
The application has been amended as follows: 
In claim 1, line 13, the term - - emitted - - has been inserted after the term “rays”.
In claim 3, line 3, the term “their” has been changed to - - the - -.
In claim 3, line 3, the term “warming and fusing” has been deleted.
In claim 9, line 1, the term “wherein the module comprises” has been changed to - - further comprising - -.
Withdrawn claims 10-15 have been cancelled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a fusing module for use in a 3D printing system comprising: 
	an enclosure with a top wall and side walls enclosing a warming lamp and a fusing lamp, the fusing lamp distinct from the warming lamp;  
	an absorber that coats the insides of the top wall and the side walls of the enclosure and extends partly down the side walls such that it is positioned above the lamps to absorb light rays that reflect off of the target zone; and, 
wherein inside portions of the side walls that are not coated with the absorber and that extend below the absorber comprise side wall reflectors to reflect light rays from the lamps toward the target zone,
	in combination with the other limitations in the claim.
Gothait (US PG Pub 2016/0243619), previously made of record, Comas (WO 2017/196339), previously made of record, and Hayashi (US PG Pub 2002/0015297), made of record on the IDS filed 05/16/2022, are the closest prior art of record.
Gothait teaches a fusing module with a warming lamp (Fig. 3B).  Gothait further teaches a reflector associated with the light source and an absorber positioned above the source (Fig. 3B).
Comas teaches that fusing modules for a 3D printer can integrate multiple lamps within a single source housing (Fig. 3).
Hayashi teaches that backlight modules can comprise arrays of lamps having reflectors associated with each lamp to reflect upward emitted light in a downward direction toward a target zone (eg. Figs. 8 and 83).
However, none of these references teaches or renders obvious the above combination of absorber and sidewall reflector features in the recited fusing module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745